                                Case 8:19-cv-00214-JVS-ADS Document 29 Filed 07/02/19 Page 1 of 3 Page ID #:184



                                1 KAZEROUNI LAW GROUP, APC
                                2 Abbas Kazerounian, Esq. (SBN: 48522)
                                  ak@kazlg.com
                                3 Jason A. Ibey, Esq. (SBN: 284607)
                                4 jason@kazlg.com
                                  Nicholas R. Barthel, Esq. (SBN: 319105)
                                5 nicholas@kazlg.com
                                6 245 Fischer Avenue, Suite D1
                                  Costa Mesa, CA 92626
                                7 Telephone: (800) 400-6808
                                8 Facsimile: (800) 520-5523
                                9 Attorneys for Plaintiff
                               10
                               11                        UNITED STATES DISTRICT COURT
                                                        CENTRAL DISTRICT OF CALIFORNIA
                               12
                               13 LORI   HUME, Individually and On                    Case No.: 8:19-cv-00214-JVS-ADS
KAZEROUNI LAW GROUP, APC




                                  Behalf of All Others Similarly
 245 FISCHER AVENUE, UNIT D1




                               14 Situated,                                           JOINT STIPULATION TO
    COSTA MESA, CA 92626




                                                                                      DISMISS ACTION PURSUANT TO
                               15                                                     FED. R. CIV. P. 41(a)(1)(A)(II)
                                                  Plaintiff,
                               16                                                     JUDGE: James V. Selna
                               17                           v.
                                                                                      ACTION FILED: 02/02/2019
                               18 HEALTHY HALO INSURANCE
                               19 SERVICES, INC. D/B/A
                                  BUYHEALTHINSURANCE.COM
                               20 INSURANCE SERVICES,
                                                  Defendant.
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                    Case # 8:19-CV-00214-JVS-ADS                       Hume v. Healthy Halo Insurance Services, Inc.
                                                                   JOINT STIPULATION TO DISMISS
                                Case 8:19-cv-00214-JVS-ADS Document 29 Filed 07/02/19 Page 2 of 3 Page ID #:185



                               1                                     JOINT STIPULATION
                               2           Plaintiff Lori Hume (“Plaintiff”), and defendant Healthy Halo Insurance
                               3    Services, Inc. (“Defendant”), submit this joint stipulation to dismiss the action in
                               4    its entirety, with prejudice as to Plaintiff’s individual claims and without prejudice
                               5    as to the claims of the putative class members, pursuant to Fed. R. Civ. P.
                               6    41(a)(1)(A)(ii). Therefore, the Court may proceed to dismiss the action, with
                               7    prejudice as to Plaintiff’s individual claims and without prejudice as to the claims
                               8    of the putative class members.
                               9           The Parties shall bear their own fees and costs.
                               10          IT IS SO STIPULATED.
                               11
                               12   Dated: July 2, 2019                             Respectfully submitted,
                               13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                                                                                    KAZEROUNI LAW GROUP, APC
    COSTA MESA, CA 92626




                               14
                               15                                                   By:   s/ JASON A. IBEY____
                                                                                          JASON A. IBEY
                               16
                                                                                          ATTORNEY FOR PLAINTIFF
                               17
                               18
                                    Dated: July 2, 2019                             Respectfully submitted,
                               19
                               20
                                                                                    O’REILLY RANCILIO, P.C.
                               21
                                                                                    By:   s/ JOSEPH N. EJBEH____
                               22
                                                                                          Joseph N. Ejbeh
                               23                                                         ATTORNEY FOR DEFENDANT
                               24
                               25                             SIGNATURE CERTIFICATION
                               26          I, Jason A. Ibey, am one of the attorneys of record for Plaintiff, certify that
                               27   Joseph N. Ejbeh, attorney of record for Defendant, has authorized the filing of this
                               28   Joint Stipulation. Further, I have obtained and will maintain records to support this
                                    Case # 8:19-CV-00214-JVS-ADS               1 of 2                   Hume v. Healthy Halo
                                                                   JOINT STIPULATION TO DISMISS
                                Case 8:19-cv-00214-JVS-ADS Document 29 Filed 07/02/19 Page 3 of 3 Page ID #:186


                                    concurrence for subsequent production for the Court if so ordered or for inspection
                               1
                                    upon request by a party until one year after final resolution of the action (including
                               2
                                    appeal, if any).
                               3
                               4
                                                                                    By:   s/ JASON A. IBEY____
                               5                                                          JASON A. IBEY
                               6
                               7
                               8
                               9
                               10
                               11
                               12
                               13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                    Case # 8:19-CV-00214-JVS-ADS               2 of 2                   Hume v. Healthy Halo
                                                                   JOINT STIPULATION TO DISMISS
